HALE, J.
Under the issues in this case we are called upon to say whether the forfeiture or attempted forfeiture of a lease shall be set aside and the lessee restored to its rights under the lease.
The lease bears date of April 1,1892, and was by C. S. Brit-ton and others to the Army & Navy Hall Co. for a period of twenty-five years at a rental specified in the lease.
The lease contained this clause:
*620“And it is mutually agreed by tbe parties aforesaid, for themselves, their heirs, executors and administrators, successors, and assigns respectively, that if at any time the rent, taxes or assessments aforesaid, or either of them, or any part thereof, shall be in arrear and unpaid for the period of thirty (30) days after becoming due, or if any of the covenants and agreements shall not be performed as herein stipulated to be performed by the second party, the first party, their heirs, assigns, executors or administrators, at any time after such delinquency shall have occurred shall have full right without demand of payment or notice, to enter upon the above described premises, and take possession thereof, and bring suit for and collect all rents, taxes and assessments which shall have accrued up to the time of such entry, and from thenceforth this lease shall become void to all intents and purposes whatever, at the election of the first party, and all improvements made on said premises shall be forfeited.”
The taxes falling due on June 20, 1899, and the rent becoming due July, 1899, were unpaid, and on July 28, 1899, prior to the expiration of the thirty days in which the lessors might enter upon the premises, this notice was served upon the lessees:
“You are hereby notified that unless you pay to us on or before August 8, 1899, the amount of rent due or which shall become due before that date, together with all taxes and assessments upon the building occupied by you under the lease of April 1, 1892, we will upon that day take possession of said building under the terms of said lease.”
On August ’28, 1899, the lessees having taken no notice of the notification already referred to, this notice was served upon them:
“You having failed to pay the rental for the months of June and July, 1899, and the last half of 1898 taxes in accordance with the terms of our lease to you, dated April, 1892, recorded May 20, 1892, Vol. 16, p. 20, Cuyahoga county records, and said defaults having continued for more than thirty days, you are hereby notified that on account of said breaches, we, under and by virtue of the authority given by said lease, elect to and do hereby declare said lease forfeited and by virtue of the same authority, we take possession of said premises and all improvements thereon.”
This notice was served upon Mr. Hessler, who was then president of the Army & Navy Hall Co.
*621It was contended on the part of the lessees, that Mr. Hessler offered to pay the rent by check. -That is denied by Mr. Britton, who served the notice. Looking at the testimony of the two, we áre satisfied that something was said about a check by Hessler to Britton, but there was no offer to give to Britton his cheek; in terms no tender made, and the parties separated under such conditions as, we think, the tender of the check should have no particular significance in the determination of this action.
On August 28, Britton took possession of the leased premises and has ever since been in possession thereof.
Some twenty days or more after the attempted forfeiture of this lease by Britton, the directors of the Army & Navy Hall Co. held a meeting in which the subject-matter of the forfeiture of this lease came up for consideration. The chairman stated that all efforts to sublet or sublease the hall under the company’s lease were futile and that the owner had taken possession of the property by reason of the failure of the company to pay the rent of the months of July and August and the half-year’s tax due in June. It was moved by Conrad and seconded by Barnes that G. D. B'arnes be authorized to sell the chairs in the lower hall and such other property as he can sell for the benefit of the Union Loan & Building Co., which held a mortgage thereon. The formal statement was prepared by the secretary and by vote of the directors sent to the post.
The Army & Navy Hall Co. was a corporation. The Army & Navy Post was a different organization.
The Army & Navy Hall Co. held the lease and it had sublet to the Army & Navy Post certain privileges under that lease, and this is the statement that was authorized to be sent to the Army & Navy Post:
“It is with regret that the directors of the Army & Navy Hall Co. notify you that the lease of the Army & Navy Hall Co. has become forfeited to the owners of the property and they have taken possession thereof owing to the unfortunate fact. It was found to be impossible to dispose of it or sub-let it without the owners’ consent, which could not be procured. The owners consent that the post can retain possession of the upper floor until January 1 and thereafter, if desired, upon such terms as may be made between the post and Mr. C. F. Britton, who was one of the owners and the managing owner. ’ ’
*622Now it will not be disputed that, if after this attempted forfeiture of the lease by the lessors, the Army & Navy Hall Co. had given express consent to the forfeiture and turned over voluntarily the possession of these premises to the lessors, the court would not interpose to set aside the forfeiture thus consented to.
On September 14, 1899, twenty days after this forfeiture, the owners of the building leased a portion of the premises to one Wood for a term of five years from October 1, 1899, to September 30, 1904, at a stipulated rental. This lease on October 4, 1899, was assigned to the Calumet Co. by Wood and that company immediately took possession of that portion of the premises assigned to it, and expended in alterations some $5,000 in fitting up the premises for the business it proposed to prosecute thereon.
On December 14, 1899, the owners of the building, Britton and others, leased to the Retail Grocers’ Assn, a portion of the premises that was covered by this lease, for a period of one year, and, on January 5,1900, the Army & Navy Hall Co., the original lessees, took a lease for a portion of the premises from the Retail Grocers’ Assn.
The Army & Navy Hall Co. took no steps to prevent any of these contracts on the part of the owners of the building or in any way to interfere with the lessors or the owners of that property until some time in December. Then the matter was agitated in meetings of the Army & Navy Hall Co., and, on January 2, 1900, that company undertook to make an account of the rents received by the owners of the building after the attempted forfeiture of the lease and made a tender of the remainder claimed to be due the lessors.
On January 5, more than three months after the attempted forfeiture, this action was commenced. At that time the owners of the building had made new leases to other lessees; these lessees had sublet portions of the property rented to them — all this had been done without the slightest attempt to interfere on the part of the Army & Navy Hall Co.
These transactions, in legal effect at least, are equivalent to an express consent on the part of the Army & Navy Hall Co. to the forfeiture of that lease. While courts are supposed to be ad*623versé to forfeitures and will seize upon the slightest circumstance to avoid forfeiture, we know of no case in which courts have set aside a forfeiture in favor of a party who has expressly consented to the same.
We feel compelled to dismiss this petition.
The decree of the court will be for the defendants.
Caldwell and Marvin, JJ., concur.